DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The new grounds of rejection set forth below are necessitated by applicant’s amendment filed on July 8, 2022.  In particular, claims 1, 5 and 7 are amended to limit the total amount of the softening agents and also to limit the rubber component to butadiene rubber and styrene-butadiene rubber.  This combination of limitations was not present in the original claims at the time of the preceding action.   Thus, the following action is properly made final.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 4-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yusuke et al (JP 2016-003274, please refer to machine translation for mapping) in view of Kishimoto et al (US 2005/0032960).
Regarding claims 1 and 9, Yusuke teaches a rubber composition which comprises:
100 parts of a rubber component which can comprise a butadiene rubber and a styrene-butadiene rubber (page 2, last paragraph)
1 to 30 phr of a terpene resin (page 4, middle paragraph) with a molecular weight of 2000 (page 6, component 12)
1 to 30 phr of a liquid resin (page 4, first 3 lines) having a weight average molecular weight of 200 to 1000 (page 3, first paragraph)
Given the amounts of the terpene and liquid resins, the total amount of the two can range from 2 to 60 phr
Yusuke teaches that silica is present in the amount from 90 to 150 (page 4, first paragraphs)
Yusuke teaches that vulcanization agents can be used to crosslink the composition (page 4, other ingredients), however fails to teach the recited volume change rate.
Kishimoto teaches a rubber composition (Abstract) which has a rubber component which consists of natural rubber, polyisoprene rubber, butadiene rubber, styrene-butadiene rubber, etc. ([0015]).  It teaches that the amount of sulfur is varied between 0.2 to 10 parts by weight and that the crosslinking density will vary from lower when the amount of sulfur is low and will increase with increasing amounts of sulfur ([0043]).  
	While Kishimoto does not explicitly teach the recited volume change rate, it would have been obvious to a person of ordinary skill in the art at the time of the invention to adjust the amount of the crosslinking system as noted in paragraph [0043] in the composition of Yusuke to modify the degree of crosslinking to achieve the desired recited volume change rate.  One would have been motivated to do so in order to receive the expected benefit of having a balance of strength and friction on ice (Kishimoto, [0043]).
	Regarding claim 4, Yusuke teaches a tire having a tire member composed of the composition of claim 1.
Regarding claims 5 and 10, Yusuke teaches a rubber composition which comprises:
100 parts of a rubber component which can comprise a butadiene rubber and a styrene-butadiene rubber (page 2, last paragraph)
1 to 30 phr of a terpene resin (page 4, middle paragraph) with a molecular weight of 2000 (page 6, component 12)
1 to 30 phr of a liquid resin (page 4, first 3 lines) having a weight average molecular weight of 200 to 1000 (page 3, first paragraph)
It is noted that Yusuke does not mandatorily require an oil.  If it is included (see Table), the amounts range from 10-30 phr.
Given the amounts of the terpene and liquid resins and oil, the total amount of the two can range from 2 to 90 phr
Yusuke teaches that silica is present in the amount from 90 to 150 (page 4, first paragraphs)
Yusuke teaches that vulcanization agents can be used to crosslink the composition (page 4, other ingredients), however fails to teach the recited volume change rate.
Kishimoto teaches a rubber composition (Abstract) which has a rubber component which consists of natural rubber, polyisoprene rubber, butadiene rubber, styrene-butadiene rubber, etc. ([0015]).  It teaches that the amount of sulfur is varied between 0.2 to 10 parts by weight and that the crosslinking density will vary from lower when the amount of sulfur is low and will increase with increasing amounts of sulfur ([0043]).  
	While Kishimoto does not explicitly teach the recited volume change rate, it would have been obvious to a person of ordinary skill in the art at the time of the invention to adjust the amount of the crosslinking system as noted in paragraph [0043] in the composition of Yusuke to modify the degree of crosslinking to achieve the desired recited volume change rate.  One would have been motivated to do so in order to receive the expected benefit of having a balance of strength and friction on ice (Kishimoto, [0043]).
Regarding claim 6, Yusuke teaches a tire having a tire member composed of the composition of claim 1.
Regarding claims 7 and 11, Yusuke teaches a rubber composition which comprises:
100 parts of a rubber component which can comprise a butadiene rubber and a styrene-butadiene rubber (page 2, last paragraph)
1 to 30 phr of a terpene resin (page 4, middle paragraph) with a molecular weight of 2000 (page 6, component 12)
1 to 30 phr of a liquid resin (page 4, first 3 lines) having a weight average molecular weight of 200 to 1000 (page 3, first paragraph)
Given the amounts of the terpene and liquid resins, ratio of the terpene resin to the liquid resin can range from 1/30 to 30/1 which overlaps the claimed range.  
Yusuke teaches that silica is present in the amount from 90 to 150 (page 4, first paragraphs)
Yusuke teaches that vulcanization agents can be used to crosslink the composition (page 4, other ingredients), however fails to teach the recited volume change rate.
Kishimoto teaches a rubber composition (Abstract) which has a rubber component which consists of natural rubber, polyisoprene rubber, butadiene rubber, styrene-butadiene rubber, etc. ([0015]).  It teaches that the amount of sulfur is varied between 0.2 to 10 parts by weight and that the crosslinking density will vary from lower when the amount of sulfur is low and will increase with increasing amounts of sulfur ([0043]).  
	While Kishimoto does not explicitly teach the recited volume change rate, it would have been obvious to a person of ordinary skill in the art at the time of the invention to adjust the amount of the crosslinking system as noted in paragraph [0043] in the composition of Yusuke to modify the degree of crosslinking to achieve the desired recited volume change rate.  One would have been motivated to do so in order to receive the expected benefit of having a balance of strength and friction on ice (Kishimoto, [0043]).
Regarding claim 8, Yusuke teaches a tire having a tire member composed of the composition of claim 1.
Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yusuke et al (JP 2016-003274, please refer to machine translation for mapping) in view of Kishimoto et al (US 2005/0032960) and Hatano et al (WO 2016/021467, please refer to US 2017/0218170 for English language equivalent).
The discussion regarding Yusuke and Kishimoto in paragraph 4 above is incorporated here by reference.
Regarding claims 2-3, Yusuke teaches that various additives which are considered conventional can be added to the composition, however, Yusuke fails to teach the addition of a silane coupling agent.
Hatano teaches a rubber composition comprising silica (Abstract) which contains two types of silane coupling agents: NXT and Si69 ([0044]). NXT is thioester with a sulfur content of 0.3 % by mass. Si69 has a sulfur content of 0.7 % by mass.
It would have been obvious to a person of ordinary skill in the art at the time of the invention to have as a conventional additive of Yusuke be the silane coupling agent combination as taught by Hatano. One would have been motivated to do so because this combination of silane coupling agents have both excellent cost benefit and excellent performance (Hatano, [0044)]).
Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yusuke et al (JP 2016-003274, please refer to machine translation for mapping) in view of Kishimoto et al (US 2005/0032960) and Sasaka et al (US 6,376,593).
The discussion regarding Yusuke and Kishimoto in paragraph 4 above is incorporated here by reference.
Regarding claims 12-14, Yusuke teaches a rubber composition which comprises: 100 parts of a rubber component which can comprise a butadiene rubber and a styrene-butadiene rubber (page 2, last paragraph).
However, Yusuke fails to teach that the blend comprises 50 to 90% by mass of SBR and 5 to 50% by mass of BR.
Sasaka teaches a rubber composition for a tire (Abstract) which incorporates 100 parts by weight of a diene rubber which is 5 to 50 % by weight of a butadiene rubber and 50 to 90 % by weight of a styrene butadiene rubber (Abstract).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to have the SBR/BR blend of Yusuke be in the amounts as taught by Sasaka.  One would have been motivated to do so in order to receive the expected benefit of having a tire with excellent snow/ice control and wet skid performance (Sasaka, Abstract).
Response to Arguments
The 35 USC 112 1st paragraph rejection set forth in paragraph 4 of the office action mailed on April 7, 2022 is withdrawn in light of applicant’s amendment filed on July 7, 2022.
Applicant's arguments filed July 7, 2022 have been fully considered but they are not persuasive for the reasons set forth below:
Applicant’s argument:  Lopitaux teaches that the combined amount of terpene resin and liquid rubber is greater than 30 phr.
Examiner’s response:  Lopitaux is no longer used as a prior art reference, therefore, this argument is moot.
Applicant’s argument:  The claimed range of the combined amount of terpene resin and liquid rubber/resin offers unexpected results.
Examiner’s response:  The examiner has considered the data presented in Table 1 of the specification.  It is difficult to compare the inventive examples to the comparative examples because the base diene polymer combinations are not the same.  In the inventive examples, the ratio of the SBR/BR is 80/20 while in the comparative examples, the ratio of the SBR/BR is 70/30.  Therefore, conclusions of the effects of the terpene resin and the liquid resins cannot be made from the data because proper side-by-side comparisons cannot be made and therefore, applicant’s argument of unexpected results based on the combined amount of terpene resin and liquid rubber/resin is not persuasive.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DORIS L LEE whose telephone number is (571)270-3872. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DORIS L. LEE
Examiner
Art Unit 1764



/DORIS L LEE/               Primary Examiner, Art Unit 1764